

116 HR 8675 IH: Preventing Regulatory Penalties for PPP Lenders Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8675IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Loudermilk (for himself, Mr. David Scott of Georgia, Mr. Lucas, Mr. Stivers, Mr. Williams, Mr. Budd, Mr. Kustoff of Tennessee, Mr. Hollingsworth, Mr. John W. Rose of Tennessee, Mr. Riggleman, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Federal banking agencies to exclude Paycheck Protection Program loans from certain asset calculations.1.Short titleThis Act may be cited as the Preventing Regulatory Penalties for PPP Lenders Act. 2.Excluding Paycheck Protection Program loans from certain asset calculations(a)In generalFor purposes of determining capital ratios, deposit insurance premiums, and other asset thresholds and categories under Federal banking regulations with respect to a credit union, depository institution, or depository institution holding company with less than $15,000,000,000 in consolidated assets, the appropriate Federal banking agency shall exclude Paycheck Protection Program loans.(b)Specific exclusionSubsection (a) shall not apply to call reports filed by a credit union, depository institution, or depository institution holding company.(c)RulemakingNot later than the end of the 30-day period beginning on the date of enactment of this Act, the Federal banking agencies shall issue regulations to carry out this section.(d)DefinitionsIn this section:(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency—(A)has the meaning given such term under section 3 of the Federal Deposit Insurance Act;(B)means the National Credit Union Administration, in the case of a credit union; and(C)means the Bureau of Consumer Financial Protection, for purposes of calculating asset thresholds under section 1025 and 1026 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515 and 5516).(2)Credit unionThe term credit union means a State credit union and a Federal credit union, as such terms are defined, respectively, under section 101 of the Federal Credit Union Act.(3)Federal banking agenciesThe term Federal banking agencies means the agencies described under paragraph (1). (4)Federal Deposit Insurance Act termsThe term depository institution, and depository institution holding company have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.(5)Paycheck Protection Program loanThe term Paycheck Protection Program loan means a loan guaranteed under section 7(a)(36) of the Small Business Act.